Case 17-20316   Doc 201-2   Filed 01/31/19 Entered 01/31/19 13:50:57   Desc Exhibit
                                   B Page 1 of 7
Case 17-20316   Doc 201-2   Filed 01/31/19 Entered 01/31/19 13:50:57   Desc Exhibit
                                   B Page 2 of 7
Case 17-20316   Doc 201-2   Filed 01/31/19 Entered 01/31/19 13:50:57   Desc Exhibit
                                   B Page 3 of 7
Case 17-20316   Doc 201-2   Filed 01/31/19 Entered 01/31/19 13:50:57   Desc Exhibit
                                   B Page 4 of 7
Case 17-20316   Doc 201-2   Filed 01/31/19 Entered 01/31/19 13:50:57   Desc Exhibit
                                   B Page 5 of 7
Case 17-20316   Doc 201-2   Filed 01/31/19 Entered 01/31/19 13:50:57   Desc Exhibit
                                   B Page 6 of 7
Case 17-20316   Doc 201-2   Filed 01/31/19 Entered 01/31/19 13:50:57   Desc Exhibit
                                   B Page 7 of 7
